NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



RAY LEWIS,                                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3889
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Ray Lewis, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


VILLANTI, CRENSHAW, and BLACK, JJ., Concur.